Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-1033

IN RE W. MICHAEL JACOBS
                                                    2018 DDN 182
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Reg. No. 433683

BEFORE: Beckwith, Associate Judge, and Nebeker and Ferren, Senior Judges.

                                  ORDER
                          (FILED – December 20, 2018)

       On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent from the practice of law in that jurisdiction; this court’s
October 5, 2018, order suspending respondent and directing him to show cause why
reciprocal discipline should not be imposed; and the statement of Disciplinary
Counsel regarding reciprocal discipline; and it appearing that respondent failed to
file a response to this court’s order to show cause or his D.C. Bar R. XI, § 14 (g)
affidavit, it is

       ORDERED that W. Michael Jacobs is hereby disbarred from the practice of
law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re
Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is
       FURTHER ORDERED that for purposes of reinstatement respondent’s
period of disbarment will not begin to run until such time as he files a D.C. Bar R.
XI, § 14 (g) affidavit.



                                PER CURIAM